     Case:19-41837-EJC Doc#:22 Filed:03/10/20 Entered:03/10/20 10:58:34                               Page:1 of 1
                           UNITED STATES BANKRUPTCY COURT
                                          Southern District of Georgia

In re:                                                                          Case No.: 19−41837−EJC
James P. Henfield Jr.,                                                          Judge: Edward J. Coleman III
       Debtor.
                                                                                Chapter: 13



           ORDER DISMISSING CHAPTER 13 CASE BEFORE CONFIRMATION


Pursuant to 11 U.S.C. §1307 this Chapter 13 case is dismissed due to failure of the Debtor to appear at the Meeting of
Creditors and failure to make promised plan payments.

IT IS THEREFORE THE ORDER OF THIS COURT that:

1)      This Chapter 13 case is dismissed;

        After deducting the costs of administration, including the balance of court costs due and attorney's fees (if
2)      applicable), the Trustee shall pay remaining funds to the debtor(s) unless a party in interest files a written
        objection within fourteen (14) days from the date of this order.

3)      Creditors are at liberty to pursue their legal remedies.




                                                             Edward J. Coleman III
                                                             United States Bankruptcy Judge
                                                             125 Bull St, Rm 213
                                                             P.O. Box 8347
                                                             Savannah, GA 31412




Dated March 10, 2020




GAS13−53 (rev 04/19) RTC
